Citation Nr: 0903186	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bladder neck 
obstruction, status post transurethral resection of the 
prostrate.

2.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder.

3.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss.

4.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for otitis externa (also claimed as fungus).

5.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for stomach/digestive problems (also claimed as 
acid reflux).


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2002 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In November 2002, the 
RO determined that new and material evidence had not been 
presented to reopen the previously denied claims of 
entitlement to service connection for a psychiatric disorder, 
hearing loss, otitis externa, or stomach/digestive problems.  
In July 2004, the RO denied entitlement to service for a 
bladder neck obstruction, status post transurethral resection 
of the prostrate.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that Disabled American Veterans was 
originally listed as the veteran's representative; however, 
they have informed VA (by means of a letter dated in October 
2008) that their power of attorney was revoked in January 
2004.  Accordingly, clarification is needed as to whether the 
veteran desires a representative to assist him with his 
appeal.  

Additionally, in connection with his claims of entitlement to 
service connection for a nervous condition, hearing loss, 
otitis externa, or stomach/digestive problems, on his July 
2003 VA Form 9, the veteran requested a BVA hearing at a 
local VA office before a member, or members of the BVA.  
However, the veteran subsequently withdrew that request and 
requested a hearing at the RO.  He was afforded such a 
hearing.

With regards to his claim of entitlement to service 
connection for a bladder neck obstruction, on his October 
2005 VA Form 9, the veteran requested a BVA Hearing in 
Washington, D.C.  The veteran, however, in November 2008, 
submitted that he would accept a video conference hearing 
before a Veterans Law Judge in Jackson, Mississippi.  
Therefore, this matter must be returned so that the requested 
hearing may be scheduled.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Send the veteran additional 
information regarding Veterans' Service 
Organizations and ask him whether he 
desires a representative to assist him 
with his appeal.

2.  The veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge at the next 
available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




